Citation Nr: 0948059	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active duty service from April 2001 to 
January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted the Veteran's claim of 
entitlement to service connection for a lumbar strain, and 
assigned a 10 percent disability rating, effective January 
13, 2004.  

During the course of the appeal, in a July 2007 rating 
decision, the Veteran's disability evaluation was 
subsequently increased to 10 percent, also effective January 
13, 2004.  The Veteran has continued his appeal for a higher 
disability rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board in November 2008, 
wherein the Board remanded the Veteran's claim for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's lumbar 
strain is manifested by subjective complaints of pain on 
motion, but without demonstration by competent clinical 
evidence of limitation of motion or neurological impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243; 4.124a, Diagnostic Codes 8520, 8620 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2005 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
lumbar strain, such a claim is now substantiated.   As such, 
his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23353 
- 23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to 
add paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

A March 2006 letter from VA explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in 
turn, will compensate the veteran for times since the 
effective date of his award when his disability may have been 
more severe than at other times during the course of his 
appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The diagnostic code criteria pertinent to rating spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 through 5243).  Under these relevant 
provisions, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 10 percent 
rating is also warranted for forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 20 percent rating is also 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability evaluation is warranted for forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted for unfavorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain, Diagnostic Code 5242 for degenerative 
arthritis of the spine, and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine outlined above, it may 
also be rated based on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  Note (1) defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician."  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent based on the general 
rating formula for disease or injury of the spine, effective 
September 26, 2003, for Diagnostic Codes 5237 and 5243.  
Indeed, a finding of forward flexion of the thoracolumbar 
spine between 30 and 60 degrees, or ankylosis of the lumbar 
spine, is required in order for the Veteran to qualify for 
the next-higher 20 percent evaluation.  Upon examination in 
August 2005, the Veteran had range of motion of the lumbar 
spine to 90 degrees forward flexion, extension to 30 degrees, 
lateral bending to 30 degrees, and rotation to 45 degrees.  
Thus, applying the facts to the criteria set forth above, the 
Veteran remains entitled to no more than a 10 percent 
evaluation for his service-connected lumbar strain under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

In concluding the Veteran is not entitled to a higher rating 
for his lumbar strain, at any time during the rating period 
on appeal, the Board has considered as well whether he has 
additional functional loss - beyond that objectively shown 
- due to his pain, or because of weakness, premature or 
excess fatigability, incoordination, etc.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Nonetheless, there is no indication in the 
record that his functional ability is decreased beyond the 
limitation of motion already shown on examination, even when 
his symptoms are most problematic.  In particular, the August 
2005 VA examiner found that there was no additional weakness, 
fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent rating adequately compensates him for the extent of 
his pain, including insofar as its resulting effect on his 
range of motion.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that there is no objective evidence of 
record for the entire rating period on appeal which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The medical evidence demonstrates that the 
Veteran's neurologic evaluation at his VA examination is 
negative, and does not allow for a finding of neurologic 
manifestations of the Veteran's service-connected lumbar 
strain.  Thus, he is not entitled to a separate, compensable 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

The Board has also considered whether referral is warranted 
for an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his lumbar strain, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Accordingly, the Board finds that this case does 
not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board also notes that the Court has held that, where the 
Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Veteran has made evidentiary 
assertions that his lumbar strain is more severe than 
evaluated.  Under 38 C.F.R. § 3.326(a) (2009), a VA 
examination will be authorized where there is a possibility 
of a valid claim.  Pursuant to the Board's November 2008 
remand, the Veteran was scheduled for a VA examination in 
April 2009, in order to evaluate the current manifestations 
and severity of his lumbar strain.  However, he failed to 
report for his evaluation, as scheduled.  See 38 C.F.R. 
§ 3.655(b) (when a claimant fails to report for a VA 
examination scheduled in conjunction with a claim for an 
increased disability evaluation, the claim shall be 
disallowed).  See also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not ... a one-way street.  
If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.").  
Thus, although additional information may have been gained to 
his benefit from the examination, the Veteran did not comply 
with VA's best efforts to have him examined.  

In conclusion, the Board finds that there is a preponderance 
of the evidence against the claim for a higher rating for his 
service-connected lumbar strain, on either a schedular or 
extra-schedular basis, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An initial increased evaluation in excess of 10 percent for 
lumbar strain is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


